Citation Nr: 0327096	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  95-39 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the right thigh.  

REPRESENTATION

Appellant represented by:	J. Gregory Dyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from September 1941 
to May 1942 and from February 1943 to April 15, 1946.  The 
record reflects that he had combat service in the regular 
Philippine Army from August 11, 1945, to April 15, 1946.  

In a May 1985 decision, the Board of Veterans' Appeals 
(Board) determined that a new factual basis to grant service 
connection for residuals of a gunshot wound to the right 
thigh had not been presented since its October 1950 decision.  

This appeal initially came before Board from a March 1995 
rating decision by the Department of Veterans Affairs (VA) 
Manila, Philippines, Regional Office (RO).  In an October 
1997 decision, the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a gunshot 
wound of the right thigh.  In a March 1999 decision, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's October 1997 decision and remanded the 
claim for further proceedings.  Thereafter, the Board 
remanded the claim to the RO for additional development.  
Following the return of the claim from the RO, the Board 
again determined that new and material evidence had not been 
submitted to reopen the claim.  In October 2002, the 
appellant and the Secretary filed a Joint Motion for Remand, 
agreeing that there were procedural and due process 
deficiencies in the Board's December 2000 decision, and that 
the Court's holdings in Bernard v. Brown, 4 Vet. App. 384 
(1993) and Stegall v. West, 11 Vet. App. 268 (1998) required 
consideration.  In a May 2003 Order, the Court granted the 
Joint Motion for Remand, thereby vacating the Board's 
December 2000 decision.  


FINDINGS OF FACT

1.  Service connection for residuals of a gunshot wound to 
the right thigh was denied by a May 1985 Board decision.  

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a gunshot wound to 
the right thigh, has been submitted since the May 1985 Board 
decision.  


CONCLUSIONS OF LAW

1.  The May 1985 Board decision that denied service 
connection for residuals of a gunshot wound to the right 
thigh is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 
19.104 (1984); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence has been submitted since the 
final May 1985 Board decision, and the claim of entitlement 
to service connection for residuals of a gunshot wound to the 
right thigh is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant by reopening his 
claim of entitlement to service connection for residuals of a 
gunshot wound to the right thigh, and a decision at this 
point poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection for residuals of a gunshot wound to the 
right thigh was last denied by a May 1985 Board decision, 
which is final.  See 38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1984); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  In Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that 38 U.S.C.A. § 7104 
means that the Board does not have jurisdiction to consider a 
claim it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  The RO's determination in this 
regard is irrelevant.  

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if, it is, whether it provides a basis for 
allowing the claim.  An adverse determination as to either 
question is appealable.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
previously disallowed by the Board, the claim shall be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5103(A)(f), 5108, 7104(b); 38 C.F.R. 
§ 20.1105.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.  

The appellant asserts that gunshot wound he sustained to his 
right thigh was sustained while still in the military.  He 
argues, therefore, that service connection is warranted for 
his residuals of the gunshot wound.  

The evidence submitted since the May 1985 Board decision 
includes the appellant's testimony at a May 1995 RO hearing, 
statements by the veteran and a response from the National 
Personal Records Center (NPRC) to a request from VA for 
identification of the number of travel days the appellant 
would have been authorized to reach home under the 
regulations in effect at the time of his discharge on April 
15, 1946.  The response from the NPRC was that the requested 
information could not be provided because, at the time of the 
appellant's discharge, there were no regulations pertaining 
to travel time from discharge.  

The Board finds the appellant's testimony about the 
circumstances surrounding the gunshot wound he sustained to 
his right thigh, and the response from the NPRC, submitted 
since the May 1985 Board decision, is new, in that it has not 
been previously considered.  Moreover, the Board finds this 
evidence to be material because it indicates that there may 
be some ambiguity as to whether the gunshot wound to the 
right thigh may have been incurred in service.  This evidence 
must be considered to fairly adjudicate the claim.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for residuals of a gunshot wound to the 
right thigh on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.  To decide the claim on the 
merits at this time would be prejudicial to the appellant.  
Bernard, 4 Vet. App. 384.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for residuals of a gunshot wound to the right 
thigh, the appeal is granted.  

REMAND

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claim of entitlement to service connection for residuals of a 
gunshot wound to the right thigh, and as to what evidence the 
RO would help him to obtain.  Accordingly, the Board finds 
that VA has not satisfied its duty under the VCAA to notify 
and assist the appellant with regards to his claim of 
entitlement to service connection for residuals of a gunshot 
wound to the right thigh.  

The Board notes that the RO has not considered the possible 
implications of 38 C.F.R. § 3.41(b) on the appellant's 
assertion that the gunshot wound he sustained to his right 
thigh on April 25, 1946, and the residuals thereof, should be 
considered to be related to his military service.  
Furthermore, the RO needs to take into consideration the law 
at the time of the incident in question to determine if the 
disability was incurred in line of duty.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (Fed. 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Fed. Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under VCAA, the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has residuals of a gunshot wound to the right thigh 
that can be considered to have been incurred during military 
service.  

Accordingly, the claim for service connection for residuals 
of a gunshot wound to the right thigh is remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. Particularly, the RO 
must notify the appellant of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  After the above requested action has 
been completed, the RO should adjudicate 
the claim of entitlement to service 
connection for residuals of a gunshot 
wound to the right thigh, and discuss 
whether the provisions of 38 C.F.R. 
§ 3.41 are applicable.  The RO must make 
a determination as to whether the 
appellant's right thigh injury was 
incurred in line of duty under existing 
law.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



